In an action to recover damages for personal injuries, wrongful death, etc., defendants appeal from an order of the Supreme Court, Suffolk County, dated June 26, 1974, which denied their motion (1) for an examination before trial of the State of New York as a nonparty witness and (2) for discovery and inspection of the State’s records, etc., concerning the maintenance, control and operation of a certain public highway at or near the point of the accident in question. Order reversed, without costs, and motion granted. The motion was improperly denied (Kaplan v. Kaplan, 31 N Y 2d 63). The examination and the discovery and inspection shall proceed at a place and time to he specified in a written notice of not less than 10 days, to be given by defendants, or at such other time and place as may be agreed upon. Hopkins, Acting P. J., Martuscello, Latham, Brennan and Benjamin, JJ., concur.